Citation Nr: 1335482	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  13-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to May 1975.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right ear hearing loss.

The Veteran was afforded a VA audiological examination in May 2011.  The examiner observed that the Veteran's May 1975 separation examination showed a lack of hearing loss in the right ear.  The examiner found that those normal hearing test results for the right ear made it "not at least as likely as not that the right ear is related to [m]ilitary noise exposure."  The examiner also opined that the Veteran's right ear hearing loss was likely related to presbycusis and his civilian noise exposure, where the Veteran reported hunting and trap shooting.  See Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995) (noting that presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age."); see also Dorland's Illustrated Medical Dictionary, 1534 (31st ed. 2007) (defining presbycusis as "a progressive, bilaterally symmetric sensorineural hearing loss occurring with age").  The Board does not find the opinion in this case adequate.  

The Board has reached this conclusion because in the rationale for the opinion the examiner specifically cites to the Veteran's normal separation examination as the foundation for the opinion despite the fact that current case law instructs that an examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Also, the Board must emphasize that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating a requested opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").

Therefore, the Board finds that a remand to obtain an addendum to the examination is required.  38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file any current relevant treatment records of the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the May 2011 audiological examination by the same examiner or another examiner if he is not available.  The claims file should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner should provide an answer to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that any current right ear hearing loss is etiologically-related to the Veteran's period of active service?

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the Veteran is competent to report on injuries and symptoms of injuries while on active duty and since that time even when not documented in his medical records.

In providing an answer to the above question, the examiner is advised that he cannot rely on the fact that the Veteran's right ear hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided because doing so would render the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993); also see Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  

If it is the opinion of the examiner that the Veteran's current right ear hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided. 

In providing an answer to the above question, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered. 

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefits sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


